Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pat No. 7,512,814), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 1, a computer architecture for semantic search over encrypted data comprising:
a. a client application interface that is capable of receiving one or more uploaded files (i.e. the client portion is further operable to encrypt and transfer to the server portion ciphertext copies, col. 3, lines 25-31), wherein said client application interface encrypts said uploaded files and transmits said encrypted uploaded files to a cloud storage block (i.e. the set of encrypted identified terms produced by encryptor 40 are transferred to server portion 28, col. 6, lines 6-13);
b. at least one search query comprising one or more plaintext keywords wherein said at least one search query is capable of modification by said client application interface to create a modified query. (i.e. providing a search interface at the trusted location wherein a user can search for a stored ciphertext copy of a document stored on the storage device by defining a query containing one or more plaintext terms of interest, col. 3, lines 32-61); and
c. a cloud processing server that is capable of receiving said modified query form said client application interface (i.e. the plaintext terms of interest being encrypted and, over the communications link, being compared to the ciphertext terms in the index to identify the ciphertext copies of documents stored on the storage device, col. 3, lines 32-61) and index searching said modified search query over said encrypted uploaded files to produce a set of results and ranks said set of results (i.e. the terms and related metadata information are passed to a dictionary tool 38 and to an encryptor 40 as an ordered list of terms, col. 5, lines 38-45);
wherein said query modification comprises splitting said search query into one or more smaller components (i.e. An example query, wherein the client is searching for emails from "Paul" where the subject contained the word "budget" and where the message was sent in the third quarter of 2003 ... after processing by encryptor 40 the query would be: FROM="qpfn" AND SUBJECT="leoris"AND SENT="Jul. 1, 2003 TO Sep. 30, 2003"; Where, in this particular example, the date range is not encrypted as the date fields in the index on storage device 64 are not encrypted, col. 10, lines 4-16), performing semantic expansion to create a modified query, encrypting said modified query, and transmitting said modified query to said cloud processing server (i.e. When the indexer and search engine 60 identifies the unique identifiers for all of the encrypted documents stored on storage device 64, the corresponding encrypted documents are retrieved from storage device 64 and are forwarded to a decryptor 72 in client device 24 via telecommunications managers 56 and 48 via communications link 52, col. 10, lines 17-28).
Chen implicitly teaches the term “semantic” (performing semantic expansion to create a modified query) as expands the search query, using the dictionary list of terms maintained by dictionary tool 38, col. 10, lines 44-52.

Berkan teaches this term (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1).
Berkan further teaches:
the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Chen, Berkan before the effective filing date of the claimed invention to modify the system of Chen to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1).

As per claim 2, Berkan teaches the architecture of claim 1 wherein said semantic expansion comprises a synonym lookup (i.e. The NLP module 26 also creates "fallback sequences" 28. This is called a "fallback request". The fallback requests include "drug headache", "drug treat", and "headache treat", [0028]).

As per claim 3, Berkan teaches the architecture of claim 2 wherein said semantic expansion further comprises an ontological network lookup (i.e. The MAQ files are preferably created during an off-line process where Ontological Semantics identify equivalences, [0030]).

As per claim 4, Chen teaches the architecture of claim 1 wherein said client application interface comprises a thin device (i.e. the client portion being located at a trusted location and comprising: a parser to parse electronic documents received at the client portion to identify terms of interest within the received electronic document, col. 2, line 49 to col. 3, line 13).

As per claim 5, Berkan teaches the architecture of claim 1 wherein said index searching comprises a full keywork semantic search (i.e. The text is related to other terms using the resources to include other terms and phrases. These expanded terms are used for a more thorough search of available data, [0018]).

As per claim 6, Berkan teaches the architecture of claim 1 wherein said index searching comprises a selected keyphrase semantic search (i.e. the second term that is scored is the expanded phrase "San Francisco Bridge, [00193).

As per claim 7, Berkan teaches the architecture of claim 1 wherein said index searching comprising a keyphrase search with frequency (i.e. Elastic scoring is performed Y {frequency, repetition, times, seldom, often, frequent, once, twice}, where the presence of the words in { } contribute to the presence score 1% (multiplier of 1.01). The generated score is then used for matching, [0207]).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dawoud et al. (US Pub No. 2016/0366113), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 8, Dawoud teaches a method for searching data in a remote location comprising the steps of:
a. semantically searching a multi-phrase query over encrypted files, wherein said encrypted files are stored on a cloud server (i.e. a search of the encrypted documents stored in the cloud service provider ... The encrypted document(s) are returned to the proxy server 25. The encryption service 40 decrypts the document(s) and provides the decrypted document(s) to the user device 18 as the search result, [0043]); and
b. ranking (Fig. 5) results of said searching (i.e. the search index 50 includes a first entry ... a second entry ... the counter value of the encrypted keyword labels are encoded within the encrypted keyword label so that the counter value information is hidden and the search index does not reveal the word frequency for each keyword, [0042]);
wherein said semantically searching step is performed (i.e. The proxy server includes an encryption service 40 to encrypt documents on behalf of the user device so that documents are stored on the cloud service provider 30 being encrypted at rest,  [0037]) without revealing information on said encrypted files to said cloud server (i.e. Searching for documents at the cloud service provider is therefore avoided, [0038]).
Dawoud implicitly teaches the term “semantic” (performing semantic expansion to create a modified query) as the keyword preprocessor module generates all the keyword-wildcard combinations forming prefixes of the keyword "Face". Thus, the keywords "Face*", "F*", "Fa*" and "Fac*" are generated, [0046].
Dawoud does not seem to clearly state this term.
Berkan teaches this term (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, Claim 1).
Berkan further teaches:
the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Dawoud, Berkan before the effective filing date of the claimed invention to modify the system of Dawoud to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1).

As per claim 9, Dawoud teaches the method of claim 8 wherein minimal storage and overhead processing is imposed (i.e. The search term is encrypted using the same exact match searchable encryption algorithm used previously to generate the search index, [0055]).

As per claim 10, Berkan teaches the method of claim 8 wherein said searching step comprises a full keyword semantic search (i.e. Tags identifying each term type are preferably associated with each term. Additionally, the terms are expanded using ontological semantic to expand the scope of the search terms, [0024]).

As per claim 11, Berkan teaches the method of claim 8 wherein said searching step comprises a selected keyphrase semantic search (i.e. the second term that is scored is the expanded phrase "San Francisco Bridge, [00193).

As per claim 12, Dawoud teaches the method of claim 8 wherein said searching step comprises a keyphrase search with frequency (i.e. the counter value of the encrypted keyword labels are encoded within the encrypted keyword label so that the counter value information is hidden and the search index does not reveal the word frequency for each keyword, [0042]).

As per claim 13, Berkan teaches the method of claim 8 wherein the searching step comprises topic-based clustering (i.e. The required number of results is determined based on the topic of the query, number of words in the query, and the like, [0029]).

Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al. (US Pub No. 2015/0229611), in view of Berkan et al. (US Pub No. 2006/0271353).
As per claim 14, Kaushik teaches a method for semantically searching 
over encrypted data comprising:
a. expanding an inputted plaintext query (i.e. the user of user terminal 104 inputs a search keyword in order to search for encrypted data, [0014]), said expanding step further comprising the steps of splitting said plaintext query (i.e. “examining doctor”, “department”, [0059]), inserting semantic data into said plaintext query, and weighting said plaintext query to create a query set, which comprises one or more query set members (i.e. receives cypher text from the user terminal and sends the cypher text to the database server. A search keyword inputted by the user at the user terminal is used to perform a lookup in encrypted data, [0011]);
b. hashing (i.e. The key generator generates system parameters based on security parameter k ... a hash function, [0023]) said query set members to create a trapdoor, which comprises one or more trapdoor members (i.e. the user of user terminal 104 inputs a search keyword in order to search for encrypted data. In such a scenario, at user terminal 104, a trapdoor is generated using the primary key for the search keyword inputted by the user, [0014]); and
c. transmitting said trapdoor to a cloud processing server, wherein said trapdoor members against an index of said encrypted data and ranks said trapdoor members (i.e. In order to retrieve the required files, the keywords match is performed and trapdoors are searched, [0053]), creating a ranked list (i.e. Keyword position, TABLE 5, [0055]; proxy server 106 performs a lookup for results corresponding to the search keyword inputted by the user at the user terminal 104, [0015]).
Kaushik does not seem to explicitly teach “inserting semantic data into said plaintext query, and weighting said plaintext query to create a query set”.
Berkan teaches this limitation (i.e. expanding the data using ontological semantics ... receiving a query; parsing and expanding the query and comparing the parsed user query with the anticipated queries; and providing the matching data and the expanded data based in part on matching anticipated queries, see Claim 1; The elastic score is calculated by adding the weights for each of the question words found in the sentence and dividing by the sum of all the question word weights, [0110]).
Berkan further teaches:
the encrypted files (i.e. each database or system includes any of various suitable security features, such as firewalls, access codes, encryption, de-encryption, [0414]).
It would have been obvious to one of ordinary skill of the art having the teaching of Kaushik, Berkan before the effective filing date of the claimed invention to modify the system of Kaushik to include the limitations as taught by Berkan. One of ordinary skill in the art would be motivated to make this combination in order to use ontological semantics to expand the data in view of Berkan (Claim 1), as doing so would give the added benefit of providing the matching data and the expanded data based in part on matching anticipated queries as taught by Berkan (Claim 1).

As per claim 15, Berkan teaches the method of claim 14 wherein said semantic data is pulled from one or more advanced ontological networks (i.e. the terms are expanded using ontological semantic to expand the scope of the search terms, [0024]).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRANDA LE/           Primary Examiner, Art Unit 2153